Exhibit 10.1
AMENDMENT NO. 1 TO CREDIT AGREEMENT
     This AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”) dated as of
May 19, 2009, is made among CORRECTIONS CORPORATION OF AMERICA, a Maryland
corporation (the “Borrower”), BANK OF AMERICA, N.A., in its capacity as
administrative agent for the Lenders (as defined in the Credit Agreement
described below) (in such capacity, the “Administrative Agent”), and each of the
Lenders signatory hereto. Each capitalized term used and not otherwise defined
in this Amendment has the definition specified in the Credit Agreement described
below.
RECITALS:
     A. The Borrower, the Administrative Agent and the Lenders have entered into
that certain Credit Agreement dated as of December 21, 2007 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), pursuant to which the Lenders have made available to the Borrower a
revolving credit facility.
     B. The Borrower has requested that the Administrative Agent and the Lenders
amend certain provisions of the Credit Agreement as more particularly set forth
below.
     C. The Administrative Agent and the Lenders are willing to so amend the
Credit Agreement on the terms and conditions contained in this Amendment.
     In consideration of the premises and further valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

1.  
Amendments to Credit Agreement. Subject to the terms and conditions set forth
herein, and in reliance upon the representations and warranties of the Borrower
made herein, the Credit Agreement is amended as follows:

  (a)  
Section 10.9(b) of the Credit Agreement is amended by inserting “(or any
Refinancing Indebtedness)” after “Senior Unsecured Note” in clause (A) of the
proviso thereof.
    (b)  
Section 10.10(a) of the Credit Agreement is deleted in its entirety and the
following is inserted in lieu thereof:
       
     (a) Enter into any Indebtedness (other than the Senior Unsecured Notes and
any Refinancing Indebtedness) that restricts, limits or otherwise encumbers its
ability to incur Liens on or with respect to any of its assets or properties as
security for the Obligations, other than the assets or properties securing such
Indebtedness.
    (c)  
Section 10.10(b) of the Credit Agreement is amended by deleting the reference to
“(other than the Senior Unsecured Notes)” and inserting “(other than the Senior
Unsecured Notes and any Refinancing Indebtedness)” in lieu thereof.

1



--------------------------------------------------------------------------------



 



2.  
Effectiveness; Conditions Precedent. The effectiveness of this Amendment and the
amendments set forth herein shall not be effective until the satisfaction of
each of the following conditions precedent:

  (a)  
The Administrative Agent shall have received one or more counterparts of this
Amendment, duly executed by the Borrower and the Required Lenders; and
    (b)  
All fees and expenses payable to the Administrative Agent and the Lenders
(including the fees and expenses of counsel to the Administrative Agent
estimated to date) shall have been paid in full (without prejudice to final
settling of accounts for such fees and expenses) or other arrangements
satisfactory to the Administrative Agent shall have been made for the payment of
such items.

3.  
Representations and Warranties. In order to induce the Administrative Agent and
the Lenders to enter into this Amendment, the Borrower represents and warrants
to the Administrative Agent and such Lenders as follows:

  (a)  
The representations and warranties made by it in Article VI of the Credit
Agreement and by each Credit Party in each of the Loan Documents to which such
Credit Party is a party are true and correct in all material respects on and as
of the date hereof, except to the extent that such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date;
    (b)  
Since the date of the most recent financial reports of the Borrower and its
Subsidiaries delivered pursuant to Section 7.1 of the Credit Agreement, no act,
event, condition or circumstance has occurred or arisen which, singly or in the
aggregate with one or more other acts, events, occurrences or conditions
(whenever occurring or arising), has had or could reasonably be expected to have
a Material Adverse Effect;
    (c)  
This Amendment has been duly authorized, executed and delivered by the Borrower
and constitutes a legal, valid and binding obligation of such Person, except as
may be limited by general principles of equity or by the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally; and
    (d)  
No Default or Event of Default has occurred and is continuing.

2



--------------------------------------------------------------------------------



 



4.  
Entire Agreement. This Amendment together with all the Loan Documents
(collectively, the “Relevant Documents”) set forth the entire understanding and
agreement of the parties hereto in relation to the subject matter hereof and
supersede any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof. None of the terms or
conditions of this Amendment may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 13.2 of the
Credit Agreement.
  5.  
Full Force and Effect of Agreement. Except as hereby specifically amended,
modified or supplemented, the Credit Agreement and all other Loan Documents are
hereby confirmed and ratified in all respects and shall be and remain in full
force and effect according to their respective terms.
  6.  
Counterparts. This Amendment may be executed in any number of counterparts, each
of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy shall be effective as delivery of a manually executed
counterpart of this Amendment.
  7.  
Governing Law; Jurisdiction, Etc. This Amendment shall in all respects be
governed by, and construed in accordance with, the laws of the State of New
York, and shall be further subject to the provisions of Section 13.5 of the
Credit Agreement.
  8.  
Enforceability. Should any one or more of the provisions of this Amendment be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.
  9.  
References. All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement, as amended hereby.
  10.  
Consent and Confirmation of the Subsidiary Guarantors. Each of the Subsidiary
Guarantors hereby consents, acknowledges and agrees to the amendments set forth
herein and hereby confirms and ratifies in all respects the Subsidiary Guaranty
Agreement (including without limitation the continuation of each such Subsidiary
Guarantor’s payment and performance obligations thereunder upon and after the
effectiveness of this Amendment and the amendments contemplated hereby) and the
enforceability of the Subsidiary Guaranty Agreement against each Subsidiary
Guarantor in accordance with its terms.

3



--------------------------------------------------------------------------------



 



11.  
Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the Borrower, the Administrative Agent and each Lender, and their
respective successors and assignees to the extent such assignees are permitted
assignees as provided in Section 13.10 of the Credit Agreement.

[Signature pages follow.]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
Credit Agreement to be made, executed and delivered by their duly authorized
officers as of the day and year first above written.

         
 
  BORROWER:
 
       
 
  CORRECTIONS CORPORATION OF AMERICA
 
       
 
  By:   /s/ Todd J Mullenger
 
       
 
      Name: Todd J Mullenger
Title:   Executive Vice President
            and Chief Financial Officer
 
       
 
  SUBSIDIARY GUARANTORS:
 
       
 
  CCA OF TENNESSEE, LLC
CCA PROPERTIES OF AMERICA, LLC
CCA PROPERTIES OF ARIZONA, LLC
CCA PROPERTIES OF TENNESSEE, LLC
CCA WESTERN PROPERTIES, INC.
 
       
 
  By:   /s/ Todd J Mullenger
 
       
 
      Name: Todd J Mullenger
Title:   Executive Vice President
            and Chief Financial Officer
 
       
 
  CCA INTERNATIONAL, INC.
PRISON REALTY MANAGEMENT, INC.
TECHNICAL AND BUSINESS INSTITUTE OF AMERICA, INC.
TRANSCOR AMERICA, LLC
 
       
 
  By:   /s/ Todd J Mullenger
 
       
 
      Name: Todd J Mullenger
Title:   Executive Vice President, Chief
            Financial Officer and Treasurer
 
       
 
  CCA HEALTH SERVICES, LLC
 
       
 
  By:   /s/ Todd J Mullenger
 
       
 
      Name: Todd J Mullenger
Title:   Chief Financial Officer and Treasurer

Amendment No. 1 to Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



         
 
  ADMINISTRATIVE AGENT:
 
       
 
  BANK OF AMERICA, N.A.,
as Administrative Agent
 
       
 
  By:   /s/ Roberto Salazar
 
       
 
      Name: Roberto Salazar
Title:   Assistant Vice President

Amendment No. 1 to Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



         
 
  LENDERS:  

 
  BANK OF AMERICA, N.A., as a Lender
 
       
 
  By:   /s/ Barbara P. Levy
 
       
 
      Name: Barbara P. Levy
Title:   Senior Vice President

Amendment No. 1 to Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



         
 
  JPMORGAN CHASE BANK, N.A., as a Lender
 
       
 
  By:   /s/ Robert L. Mendoza
 
       
 
      Name: Robert L. Mendoza
Title:   Vice President

Amendment No. 1 to Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



         
 
  RAYMOND JAMES BANK FSB, as a Lender
 
       
 
  By:   /s/ Joseph A. Ciccolini
 
       
 
      Name: Joseph A. Ciccolini
Title:   Vice President — Senior Corporate Banker

Amendment No. 1 to Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



         
 
  SUNTRUST BANK, as a Lender
 
       
 
  By:   /s/ Robert Maddox
 
       
 
      Name: Robert Maddox
Title:   Director

Amendment No. 1 to Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



         
 
  BRANCH BANKING AND TRUST COMPANY,
as a Lender
 
       
 
  By:   /s/ R. Andrew Beam
 
       
 
      Name: R. Andrew Beam
Title:   Senior Vice President

Amendment No. 1 to Credit Agreement
Signature Page

 